Citation Nr: 1513190	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-06 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to November 17, 2008, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976. 

This matter is on appeal from rating decisions in May 2011 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran was previously represented by a private attorney.  However, in October 2014, the Veteran submitted a VA Form 21-22a appointing the American Legion as his representative.  The Board recognizes that change in representation.

In an April 2014 motion, the Veteran alleged that there was clear and unmistakable error (CUE) in earlier rating decisions that allegedly failed to adjudicate a claim for service connection for tinnitus, prior to the grant of service connection in May 2011.  The motion for CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

As noted above, the Veteran has alleged that there was clear and unmistakable error in rating decisions prior to May 2011.  The Board has referred the motion for CUE to the AOJ for proper adjudication.  The Board finds that the issue on appeal, as to entitlement to an effective date prior to November 17, 2008, for the grant of service connection for tinnitus is inextricably intertwined with the motion for CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that he/they identify which prior rating allegedly contains clear and unmistakable error.  

2. Once the information has been provided, adjudicate the April 2014 motion for CUE.

3. Then, readjudicate the issue of entitlement to an effective date prior to November 17, 2008, for the grant of service connection for tinnitus.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






